PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/026,264
Filing Date: 31 Mar 2016
Appellant(s): SAUTER et al.



__________________
Mark S. Bicks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 18, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 16, 18, 21, 24, 25, 29, 31, 35-39, and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 8,137,096) in view of Cyphert (US 2006/0062870).
Claims 23, 27, 28, and 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 8,137,096) in view of Iwasa (US 2002/0014055).
Claims 40-43 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 8,137,096) in view of Iwasa (US 2002/0014055), further in view of Cyphert (US2006/0062870).

(2) Response to Argument
Independent Claim 21
Claim language
Claim 21 is an apparatus for producing a container product from plastic material, including a blow molding device (1; Fig. 1) having movable individual mold parts (7), which molds a container from a plastic tube (formed container chain 9). The container is filled and sealed while still in the molding device. Once, the molding is complete the 
 
    PNG
    media_image2.png
    635
    573
    media_image2.png
    Greyscale

Rejection of the Claim 
Hansen (US 8,137,096) teaches Claim 21, an apparatus for producing a container product from plastic material, including a blow molding device (1; Fig. 1) having movable individual mold parts (7), which molds a container from a plastic tube (formed container chain 9). The container is filled and sealed while still in the molding device. Once, the molding is complete the form-filled-sealed container (9) enters a post-treatment temperature influencer along the vertical axis (production line 5). In Hansen, when the containers leave the sealing device downstream along the vertical axis and reach the demolding unit 3, they are moving through the air, which by definition means as the containers exit the mold device they are being influenced by the ambient air temperature. 
Hansen does not expressly teach a cooler including a cooling tunnel having a passage through which the container product is conveyed. 
Cyphert (US 2006/0062870) teaches a temperature influencer is a cooler including a cooling tunnel (duct components 52a and 52b; Fig. 5) having a passage through which the container product is conveyed along the vertical axis and having tunnel walls at least partially defining said passage, said tunnel walls being cooled by a cooling medium flowing through said tunnel walls ("duct components which are seen at 52a and 52b, functions to carry out cooling of the closed molds along a dynamic vertically oriented forming tunnel." ¶[0041]).
It would be obvious to one of ordinary skill in the art to modify the apparatus of Hansen by adding the vertical cooling tunnel as taught by Cyphert, to decrease the 
Appellants argument is not persuasive 
Appellant argues Hansen is not cured by Cyphert since the cooling in Cypert is of the molds, not of the container products after exiting the molds and separate from the molds. 
Examiner does not find Appellants argument persuasive because Cypert is only used to teach the cooling tunnel having a vertical passageway. Hansen teaches cooling in the post-treatment zone with ambient air. The processing temperatures of the material to make the containers, polypropylene, is 121°C (249.8°F) (Hansen col. 5 l. 30-31) and ambient air typically ranges from 18°C to 28°C (64.4°F to 82.4°F). Therefore, inherently when the containers of Hansen leaves the mold parts they are cooled down by the ambient air. Examiner proposes to modify Hansen by replacing the ambient air cooling with a cooler. This can be accomplished by adding the vertical cooling tunnel of Cyphert to decrease the time of post-treatment cooling of the containers, so the complete containers can be handled sooner. Appellant’s argument that the cooling in Cyphert is of the molds and not of the containers is not relevant because Cyphert is used to teach a cooler along the vertical axis. In Cyphert the “duct components which are seen at 52a and 52b, functions to carry out cooling of the closed molds along a dynamic vertically oriented forming tunnel.” (Cyphert ¶[0041]). Therefore, Cyphert 
Independent Claim 25
Appellants argument is not persuasive
Appellant repeats the arguments of independent claim 21 (Brief p. 6). Arguments remain unpersuasive, see Examiners response above with respect to independent claim 21. 
Independent Claim 23
Claim language
Claim 23 is an apparatus for producing a container product from plastic material, including a blow molding device (1; Fig. 1) having movable individual mold parts (7), which molds a container from a plastic tube (formed container chain 9). The container is filled and sealed while still in the molding device. Once, the molding is complete the form-filled-sealed container (9) enters a post-treatment temperature influencer (4) along the vertical axis (production line 5). The temperature influencer is a cooler including a conveyor (cooling plates 67) advancing the container product along the vertical axis and having conveyor elements cooled by a coolant flowing through said conveyor elements (“Tappet bodies 71 are mounted on the insides of the cooling plates 67, forming the actual conveyance elements, in which recessed ampule receivers 73 are formed.” 
    PNG
    media_image3.png
    420
    543
    media_image3.png
    Greyscale

Rejection of the Claim
Hansen (US 8,137,096) teaches Claim 21 is an apparatus for producing a container product from plastic material, including a blow molding device (1; Fig. 1) having movable individual mold parts (7), which molds a container from a plastic tube (formed container chain 9). The container is filled and sealed while still in the molding device. Once, the molding is complete the form-filled-sealed container (9) enters a post-treatment temperature influencer along the vertical axis (production line 5). In Hansen, when the containers leave the sealing device downstream along the vertical axis and reach the demolding unit 3, they are moving through the air, which by definition means 
Hansen does not expressly teach a cooler including a conveyor advancing the container product along the vertical axis and having conveyor elements cooled by a coolant flowing through said conveyor elements.
Iwasa (US 2002/0014055) teaches a temperature influencer (cooling section 9; “The cooling section 9, which includes two air sprayers 9a, is provided inside the loops of the endless belts 261a & 261b to spray air through the opening in the belts 261a & 261b to the bag B that is fed downward by the belts 261a & 261b.” ¶[0079]) is a cooler (two air sprayers 9a; Fig. 7) including a conveyor (belts 261a and 261b) advancing the container product along the vertical axis and having conveyor elements cooled by a coolant flowing through said conveyor elements (“The cooling section 9, which includes two air sprayers 9a, is provided inside the loops of the endless belts 261a & 261b to spray air through the opening in the belts 261a & 261b to the bag B that is fed downward by the belts 261a & 261b.” ¶[0079]). 
It would be obvious to one of ordinary skill in the art to modify the apparatus of Hansen by adding the cooling conveyor as taught by Iwasa, to decrease the amount of cooling time that would be needed to cool the filled containers with only ambient air, thus allowing the filled containers to be handled sooner.
Appellants arguments are not persuasive
Non-analogous art
Appellant argues Hansen is not cured by Iwasa since the cooling in Iwasa is non-analogous subject matter that is not obvious to combine with Hansen. 
In response to Appellant's argument that Iwasa is nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Examiner does not find Appellants argument persuasive. Iwasa is analogous subject matter because Iwasa is pertinent to the particular problem with which the appellant’s concern. The problem appellant intends to solve is vertical cooling of a container product. Iwasa teaches cooling of a formed and filled container product to ensure proper form and sealing of the container product. Iwasa says “the machine further includes a cooling unit for spraying a cooling gas on the sealed part of each of the bags held in a sandwiched manner by the two belts. In this case, by taking advantage of the structure that holds each of the bags in a sandwiched manner, a gas for cooling is sprayed onto the bags thus held in a sandwiched manner, to ensure the bonding strength of the heat-sealed part. With a conventional machine, there is a high possibility that the posture of the bags to be ejected varies if a cooling gas is sprayed. However, with the two belts sandwiching the bags in the machine of the present invention, the posture will rarely be affected even when cooled by spraying a gas. In addition, the cooling strengthens the sealing, thereby reducing the problem of bag 
Location of cooling
Appellant argues Hansen is not cured by Iwasa since the cooling conveyor of Iwasa would not be downstream from the Hansen molds. 
Examiner does not find Appellants argument persuasive because Iwasa is only used to teach the vertical conveyor through which a coolant flows. Hansen teaches cooling in the post-treatment zone with ambient air. The processing temperatures of the material to make the containers, polypropylene, is 121°C (249.8°F) (Hansen col. 5 l. 30-31) and ambient air typically ranges from 18°C to 28°C (64.4°F to 82.4°F). Therefore, inherently when the containers of Hansen leaves the mold parts they are cooled down by the ambient air. Examiner proposes to modify Hansen by replacing the ambient air cooling with a conveyor through which a coolant flows. This is accomplished by adding the conveyor belts (261a and 261b) and coolant (air sprayers 9a) of Iwasa to decrease the post-treatment cooling of the containers, so the completed containers can be handled sooner. Appellant’s argument that the cooling in Iwasa is not downstream of the molding of the container product is not relevant because Iwasa is used to teach a vertical cooling conveyor, while Hansen teaches the location of the cooling. 
Appellant also argues that “the endless belts 261a, 261b correspond[s] to the Hansen production molds”. (Brief p. 7). The belts of Iwasa are for forcibly feeding the bag downwards and maintaining the orientation of the bag. (Iwasa ¶[0084]). Iwasa is 
Independent Claim 24
Appellants arguments are not persuasive
Appellant repeats the arguments of independent claim 23 (Brief p. 8). Arguments remain unpersuasive, see Examiners response above with respect to independent claim 23. 
Dependent Claims
Claims 16, 18, and 35-39
In regards to dependent claims 16, 18, and 35-39, Appellant has not pointed out supposed deficiencies and merely repeats claim language. (See Final Office action 24 July 2020). All these claims stand or fall with the independent claims. 

    PNG
    media_image4.png
    488
    408
    media_image4.png
    Greyscale
Claim 40
Appellant argues Cyphert does not disclose or render obvious a movable base plate of a cooling conveyor located downstream. Examiner does not find appellants argument persuasive. Cyphert is used to teach a conveyor comprising a base plate (annotated Fig. 9) that is movable between upper and lower positions along the vertical axis (“From 

    PNG
    media_image5.png
    488
    408
    media_image5.png
    Greyscale
Claims 41 and 51
Appellant argues Cyphert does not teach a first and second cooling plate being movably mounted on the base plate along a horizontal axis between open and closed positions. Examiner does not find appellants argument persuasive. Cyphert teaches a first and second cooling plate being movable mounted on the base plate along a horizontal axis between open and closed positions (annotated Fig. 9). Annotated Fig. 9 shows a first and second cooling plate and an open position and a closed position. The dotted line represents a horizontal axis and the ends of the cooling plates move along said horizontal axis. Though the cooling plates of Cypert are hinged to the base plate, it still meets the claim limitation of cooling plates movable along a horizontal axis.
Claims 42 and 52
Appellant argues Cyphert does not teach a first and second cooling plate extend along sides of a passage in said base plate through which the container product can pass. Examiner does not find appellants argument persuasive. Cyphert teaches a first and second cooling plate as shown in annotated Fig. 9 seen above in claims 41 and 51 and they have an opening in which the container product can pass. Cyphert fig. 12 shows the container product (362) located within the cooling plates (343-347).  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731
                                                                                                                                                                                                        /ANNE M KOZAK/Primary Examiner, TQAS Detailee TC 3700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.